FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 18, 2022

                                      No. 04-22-00373-CR

                                      Hector RIVERA Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CRB000096D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
        On July 7, 2022, court reporter Vicente Mendoza filed a notice of late record stating the
appellant is not entitled to a reporter’s record on appeal without paying the fee and appellant
failed to pay the fee. On June 1, 2022, the trial court appointed counsel for appellant because
appellant filed an affidavit of indigence demonstrating appellant’s indigence. Accordingly, it is
ordered that the reporter’s record must be filed in this Court no later than August 17, 2022 at no
cost to appellant.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court